Citation Nr: 0921986	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to 
February 1953 and from July 1953 to August 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part denied 
entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.

In a May 2009 brief, the Veteran's representative stated that 
the Veteran's bilateral tinnitus had become so disruptive 
that he could no longer perform his job and had to retire.  
This statement constituted a claim for total disability due 
to individual unemployability (TDIU).  This claim has not 
been adjudicated and is referred to the agency of original 
jurisdiction.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The question of entitlement to an extraschedular rating for 
tinnitus is REMANDED to the RO via the Appeals Management 
Center and is discussed in the REMAND portion of this 
decision.  The Veteran will be advised if further action is 
required on his part.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for 
tinnitus and the rating criteria contemplate his 
symptomatology.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As 
discussed below, the Veteran is in receipt of the maximum 
schedular rating for tinnitus, there is no legal basis for a 
higher schedular rating and the VCAA is inapplicable.

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2008).  

The Veteran has been in receipt of a 10 percent rating for 
tinnitus at all times during the course of this appeal.  
There is no legal basis for awarding a higher schedular 
rating for tinnitus.  Accordingly, entitlement to an 
increased schedular rating for tinnitus is denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a schedular rating in excess of 10 percent for 
tinnitus is denied.


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In this case there is evidence that the rating schedule is 
inadequate to evaluate the Veteran's disability.  In March 
2007 the Veteran wrote that the ringing in his ears had 
become so bad that he had great difficulty having a normal 
conversation, especially in using a telephone and could not 
understand much of what was said on television.  

As noted above, the Veteran has also reported marked 
interference with employment, inasmuch as he was forced to 
retire due to the effects of the tinnitus.  Hence, the 
criteria for referral for consideration of an extraschedular 
rating are met.  

Also as noted above, the Veteran has alleged a worsening of 
his condition since the last VA examination.  He is therefore 
entitled to a new VA examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, this case is REMANDED for the following:

1.  Afford the Veteran a VA examination 
to evaluate the severity of his tinnitus 
and to obtain information as to whether 
there are exceptional factors warranting 
an extraschedular rating.  The examiner 
should review the claims folder, note all 
symptomatology and provide an opinion as 
to whether the disability would cause 
marked interference with employment.  The 
examiner should provide a rationale for 
this opinion.

2.  The claim should be referred to VA's 
Director of Compensation and Pension 
Service or Under Secretary for Benefits 
to adjudicate entitlement to an 
extraschedular rating for tinnitus.

3.  If the benefits sought on appeal is 
not fully granted, a supplemental 
statement of the case should be issued 
before the case is returned to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


